Citation Nr: 0922968	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1959 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran also initiated an appeal of a denial of service 
connection for hearing loss.  A statement of the case was 
issued in May 2007, two months before the record was 
forwarded to the Board.  The record now available to the 
Board does not reflect that he has appealed the denial of 
service connection for hearing loss.


REMAND

As an initial matter, the Board notes that, in his May 2005 
claim, the Veteran applied for service connection for a low 
back disability.  That claim was denied by an August 2005 
decision that characterized the claim as entitlement to 
service connection for a low back condition.  A May 2006 
statement of the case and a May 2007 supplemental statement 
of the case characterize the claim as entitlement to service 
connection for degenerative changes of the lumbar spine 
(claimed as low back condition).  However, it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim.  See Clemons v. 
Shinseki, No. 07-0558 (Vet. App. Feb. 17, 2009).  Thus, the 
Board has characterized the claim as it appears on the cover 
page-the same characterization found in the Veteran's 
original claim and the initial denial of the Veteran's claim.

In a May 2005 statement, the Veteran contends that his 
current low back disability is the result of his active 
military service.  Specifically, he attributes his claimed 
disability to an in-service incident in which he was 
accompanying the payroll officer on distribution rounds when 
he fell from a jeep in an attempt to catch a large bag of 
cash, thus injuring his back.  The Veteran further contends 
that he was placed on six weeks of light duty and given an 
expandable back brace due to his injuries.  Thus, the Veteran 
contends that service connection is warranted for a low back 
disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A review of the Veteran's service treatment records reveals 
that his August 1959 entrance examination report indicates 
that the Veteran reported no arthritis or rheumatism, but 
that he did previously wear a back brace or back support.  
The entrance examiner found the Veteran to have a normal 
spine, but noted that the Veteran had previously had a bad 
back in 1957.  The Veteran's separation examination report 
indicates that the Veteran again reported no arthritis or 
rheumatism, but that he did previously wear a back brace or 
back support.  The separation examiner found the Veteran to 
have a normal spine, but noted that, at age nineteen, the 
Veteran wore a back brace for one year due to a back sprain.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  To rebut the presumption for 
conditions not noted at entrance into service, the record 
must show, by clear and unmistakable evidence, that both the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In 
addition, the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 245 
(1994).

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has sought treatment for 
chronic back pain.  The earliest medical records of record 
relating to the Veteran's low back are treatment and 
diagnostic records following a February 1991 automobile 
incident in which the Veteran was thrown from his jeep and 
suffered multiple injuries, including complaints of back 
pain.  An April 1998 magnetic resonance imaging (MRI) report 
from the Tomah VA Medical Center (VAMC) indicates right 
paracentral disk herniation at the L3-4 level and central 
disk protrusion at the L4-5 level without definite evidence 
of nerve root compromise.  A May 1999 electromyography (EMG) 
report from the Mayo Clinic indicates longstanding, moderate, 
right L4-5 root of anterior horn cell lesions.  A July 1999 
MRI report also from the Mayo Clinic indicates diffuse 
bulging of the annulus fibrosus at L3-4, L4-5, and L5-S1; 
small midline annular tear at L4-5; mild degenerative fact 
arthropathy L3-5; spondylotic changes resulting in a mild 
narrowing of the central spinal canal at L3-4; and hemangioma 
within the L5 vertebral body.  An August 2005 MRI report from 
the Tomah VAMC indicates multilevel mild to moderate 
degenerative changes with no critical central canal or 
foraminal stenosis, but lateral recesses narrowed at L3-4 and 
L4-5 possibly affecting the L4 and L5 roots.  Finally, an 
April 2007 treatment record from the Madison VAMC indicates a 
diagnosis of chronic low back pain with degenerative disc 
disease and a history of L4 radiculopathy.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the diagnosis and etiology of any low 
back disability.  The Board will, therefore, remand the case 
for a VA examination to obtain a diagnosis of current low 
back disability(ies) and a medical opinion regarding the 
medical probability that any low back disability is 
attributable to military service.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  Obtain the Veteran's VA treatment 
records pertinent to low back treatment 
from the Madison VAMC prepared since 
April 2007, the Tomah VAMC prepared since 
August 2005, and any other medical 
facility identified by the Veteran, and 
associate the records with the claims 
folder.  Assist the Veteran in obtaining 
any identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  

The examiner should take a detailed 
history from the Veteran, specifically 
with respect to any pre-service 
disability, and when he began to have 
chronic back symptoms (the Veteran 
reported in a March 2005 statement that 
pain began about one year after 
separation from service, and he reported 
in a September 2005 statement that his 
back was okay until the late 1970s).  

The examiner should discuss the etiology 
and the onset of each diagnosed low back 
disability.  Consideration should be 
given to the Veteran's report of injury 
during active military service.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  The bases for the opinion(s) 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
by the AOJ to ensure it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a low back disability.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

